FILED
                             NOT FOR PUBLICATION                            JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DIEGO RODRIGUEZ DE SOUZA, a.k.a.                 No. 11-72169
Diego Souza,
                                                 Agency No. A094-822-882
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Diego Rodriguez De Souza, a native and citizen of Brazil, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for protection under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               11-72169
the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. Alphonsus v. Holder, 705 F.3d 1031, 1036-37 (9th Cir. 2013); Arteaga v.

Mukasey, 511 F.3d 940, 942 n.1 (9th Cir. 2007). We review for substantial

evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070

(9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the BIA’s determination that De Souza did not

establish that he is more likely than not to be tortured if removed to Brazil. See

Alphonsus, 705 F.3d at 1049-50. Accordingly, De Souza’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                          2                                    11-72169